DETAILED ACTION
Remarks

The instant application having Application No. 16/343,040 filed on April 18, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 8, 10-12 and 14 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s Statement of Reasons for Allowance
Claims 8, 10-12 and 14 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 8, 10-12 and 14 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Krishnaprasad et al. (US Patent Publication No. 2010/0293338 A1) discloses a low priority queue can be configured to list low priority removal candidates to be removed from a cache, with the low priority removal candidates being sorted in an order of priority for removal. A high priority queue can be configured to list high priority removal candidates to be removed from the cache. In response to receiving a request for one or more candidates for removal from the cache, one or more high priority removal candidates from the high priority queue can be returned if the high priority queue lists any high priority removal candidates. If no more high priority removal candidates remain in the high priority queue, then one or more low priority removal candidates from the low priority queue can be returned in the order of priority for removal. Write-only latches can also be used during write operations in a cache lookup data structure. 
Hiyori et al. (US Patent Publication No. 2011/0196898 A1) discloses a database management program capable of joining three or more tables in a manner that the storage capacity of a memory is more efficiently used. The database management program is configured (programmed) as a program that creates some working tables (WT2-WT4) which hold the information (record identifiers in each table) with which a table in which two tables are joined can be created, and then, by collecting required item values from each table based on the information in the working tables, creates the table whose creation is instructed. 
Prior art of record Burroughs et al. (US Patent Publication No. 2011/0225168 A1) discloses coherent processing of hash operations of a network processor having a plurality of processing modules. A hash processor of the network processor receives hash operation requests from the plurality of processing modules. A hash table identifier and bucket index corresponding to the received hash operation request are determined. An active index list is maintained for active hash operations for each hash table identifier and bucket index. If the hash table identifier and bucket index of the received hash operation request are in the active index list, the received hash operation request is deferred until the hash table identifier and bucket index corresponding to the received hash operation request clear from the active index list. Otherwise, the active index list is updated with the hash table identifier and bucket index of the received hash operation request and the received hash operation request is processed.
In contrast to Applicant’s claim 8, the cited references alone or in combination fail to suggest or to teach that “using a foreign key as a Hash key when inserting a new record into S table of a Dynamic Hash structure; checking a bit string of the Hash key in a predetermined bit unit to readjust the number of directories; redistributing the data in the bucket according to the readjusted number of the directories; performing an in order traversal to call a bucket having an overlapping record among the buckets; and performing a Join operation with R table after retrieving the record bucket of the corresponding node in the S table, wherein the directory includes a bucket containing unique records, a bucket containing duplicate records, and a 
In contrast to Applicant’s claim 11, the cited references alone or in combination fail to suggest or to teach that “using a foreign key as a Hash key when inserting a new record into S table of a Dynamic Hash structure; checking a bit string of the Hash key in a predetermined bit unit to readjust the number of directories; redistributing the data in the bucket according to the readjusted number of the directories; performing an in order traversal to call a bucket having an overlapping record among the buckets; and performing a Join operation with R table after retrieving the record bucket of the corresponding node in the S table, wherein performing the Join operation comprises: retrieving a record bucket of the corresponding node from S table; performing a Sorting operation on a record of the corresponding bucket; and performing a Join operation when the primary key of R Table matching the foreign key of S Table is found.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant' s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 8AM to 5:00PM EST M-F.
	   If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/HASANUL MOBIN/
Primary Examiner, Art Unit 2168